



Exhibit 10.3


AMENDED AND RESTATED
OPERATING AGREEMENT
OF
THE TAUBMAN COMPANY LLC
a Delaware limited liability company







--------------------------------------------------------------------------------






TABLE
OF
CONTENTS

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

THE TAUBMAN COMPANY LLC

a Delaware limited liability company
Page
I    -    CONTINUATION; NAME; PRINCIPAL OFFICE;
AGENT FOR SERVICE OF PROCESS; FILING OF CERTIFICATE(S); TERM; TITLE TO COMPANY
PROPERTY.
Section 1.1    Continuation     2
Section 1.2    Name     2
Section 1.3    Principal Office; Agent for Service of Process     2
Section 1.4    Filing of Certificate of Formation     3
Section 1.5    Term     3
Section 1.6    Title of Company Property     3
II -    DEFINITIONS.     3
III -    PURPOSES AND POWERS; LIMITATION ON PURPOSES AND POWERS.
Section 3.1    Purposes and Powers of the Company     10
Section 3.2    Limitation on Purposes and Powers;
No State-Law Partnership     12
Section 3.3    Real Estate Investment Trust Requirements     12
IV -
CAPITAL CONTRIBUTIONS; OPENING CAPITAL ACCOUNT BALANCES; ANTICIPATED FINANCING;
CAPITAL ACCOUNTS; MEMBERSHIP INTERESTS; PERCENTAGE INTERESTS.

Section 4.1    Capital Contributions; Opening Capital Account Balances; Certain
Contributions by TRG and Taub-Co IV     13
Section 4.2    Anticipated Financing     13
Section 4.3    No Requirement of Further Contributions     14









--------------------------------------------------------------------------------





Section 4.4    Return on Capital Contributions and
Capital Accounts     14
Section 4.5    Capital Accounts     14
Section 4.6    Membership Interests; Percentage Interests     16
V -
ALLOCATIONS; PROFITS AND LOSSES; DISTRIBUTIONS; BANK ACCOUNTS; BOOKS OF ACCOUNT;
TAX RETURNS; ACCOUNTING AND REPORTS; COMPANY FISCAL YEAR.

Section 5.1    Allocations     16
Section 5.2    Distributions     20
Section 5.3    Bank Accounts     20
Section 5.4    Books of Account     20
Section 5.5    Tax Returns     20
Section 5.6    Accounting and Reports     21
Section 5.7    Company Fiscal Year     21
VI -
MANAGEMENT; LIMITATIONS IN RESPECT OF MANAGING MEMBER; ANNUAL BUDGET; BONDS AND
INSURANCE; EXECUTION OF LEGAL INSTRUMENTS; INDEMNITY AND REIMBURSEMENT; TAX
MATTERS MEMBER; OTHER VENTURES; AUTHORIZED AGENTS.

Section 6.1    Management     21
Section 6.2    Limitations on the Authority of the
Managing Member     23
Section 6.3    Annual Budget     24
Section 6.4    Fidelity Bonds and Insurance     24
Section 6.5    Execution of Legal Instruments     24
Section 6.6    Indemnity and Reimbursement     24
Section 6.7    Tax Matters Member     25
Section 6.8    Other Ventures     26
Section 6.9    Authorized Agents for TRG     26
VII- TRANSFERS OF MEMBERSHIP INTERESTS     27
Section 7.1    Transfers in General     27
Section 7.2    Right of First Refusal     27
Section 7.3    Transfer of Interests in Holdings     27









--------------------------------------------------------------------------------





VIII - BUY-OUT; DETERMINATION OF NET BOOK VALUE OF THE COMPANY AND NET VALUE OF
A MEMBER'S MEMBERSHIP INTEREST;
CLOSING.
Section 8.1    Buy-Out     28
Section 8.2
Determination of Net Book Value of the Company
and Net Value of a Member's Membership Interest     28

Section 8.3
Closing Procedures    29



IX -    WITHHOLDING     30
X -
DISABLING EVENT IN RESPECT OF A MEMBER;
SPECIAL DISTRIBUTION; WAIVER OF DISSOLUTION.

Section 10.1    Disabling Event in Respect of a Member     30
Section 10.2    References to "Member" and "Members in the
Event of Successors     31
Section 10.3    Waiver of Dissolution if Transfer is in Full
Compliance with Agreement; Negation of Right
To Dissolve Except as Herein Provided;
No Withdrawal     31
XI -
TERMINATION OF THE COMPANY,
WINDING UP, AND LIQUIDATION.

Section 11.1    Liquidation of the Assets of the Company
And Disposition of the Proceeds Thereof     32
Section 11.2    Cancellation of Certificates     33
Section 11.3    Return of Capital      33
XII -    POWER OF ATTORNEY     33
XIII -    MISCELLANEOUS.
Section 13.1    Notices     35
Section 13.2    Applicable Law     35
Section 13.3    Entire Agreement     35
Section 13.4    Word Meanings; Gender     36
Section 13.5    Section Titles     36
Section 13.6    Waiver     36
Section 13.7    Separability of Provisions     36
Section 13.8    Binding Agreement     36
Section 13.9    Equitable Remedies     36







--------------------------------------------------------------------------------





Section 13.10    Partition     37
Section 13.11    Amendment     37
Section 13.12    No Third Party Rights Created Hereby     37
Section 13.13    Liability of Members     37
Section 13.14    Additional Acts and Instruments     37
Section 13.15    Organization Expenses     38
Section 13.16    Agreement in Counterparts     38
Section 13.17    Attorneys-In-Fact     38


Schedule A









--------------------------------------------------------------------------------






AMENDED AND RESTATED

OPERATING AGREEMENT

OF

THE TAUBMAN COMPANY LLC

a Delaware limited liability company
THIS AMENDED AND RESTATED AGREEMENT (hereinafter, as the same may be amended
and/or supplemented, referred to as this “Agreement”) is made the 30th day of
December, 2011, by, between, and among THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (“TRG”), a Delaware limited partnership, TAUB-CO MANAGEMENT IV, INC.
(“Taub-Co IV”), a Michigan corporation, and TAUB-CO HOLDINGS LLC (“Holdings”), a
Delaware limited liability company (hereinafter sometimes referred to
collectively as the “Members” and individually as a “Member”).
RECITALS:
A.    On November 20, 1992, Taub-Co Management, Inc., (“Taub-Co”), a Michigan
corporation, and TRG entered into the Agreement of Limited Partnership of The
Taubman Company Limited Partnership.
B.    On October 13, 2001, the partners of the Taubman Company Limited
Partnership (the “Partnership”) caused the filing of a Certificate of Conversion
for the Partnership, and on October 13, 2001, the parties hereto caused the
filing of a Certificate of Formation for The Taubman Company LLC (the
“Company”).
C.    On October 30, 2001, Holdings acquired a one-thousandth of one percent
(.001%) interest in the Company in exchange for a cash contribution to the
Company and became the Managing Member of the Company, and Taub-Co, TRG, and
Holdings entered into the Operating Agreement of the Company (the “Original
Agreement”).
D.    On July 12, 2006, Taub-Co IV was admitted to the Company in exchange for a
capital contribution to the Company in the amount of Ten Million Dollars
($10,000,000), and as a result, the Members entered in to the First Amendment to
Operating Agreement, dated, July 12, 2006 (the “First Amendment”), to reflect
such capital contribution, to provide for a preferred return to Taub-Co and to
Taub-Co IV, and to restate the percentage interests of the Members.
E.    In connection with the First Amendment and as a result of the admission of
Taub-Co IV as a Member and its capital contribution, the Company revalued all of
the Company's assets to equal their respective gross fair market values as of
July 12, 2006, and the Company adjusted the Members' Capital Accounts
accordingly as permitted by Treasury Regulations Section 1.704-1(b)(2)(iv)(f).





--------------------------------------------------------------------------------





F.    In connection with the Internal Revenue Service audit of the Company's
2007 taxable year, the Revenue Agent questioned TRG's authority to act as “tax
matters member” as a result of the revocable nature of TRG's authority to act as
the “managing member” of the Company and the fact that the Agreement did not
designate TRG as a “managing member.”
G.    On September 13, 2010, the Members entered into the Second Amendment to
Operating Agreement to designate TRG as a “co-managing member” of the Company
and to clarify TRG's authority as a “co-managing member.”
H.    On December 30, 2011, Taub-Co was liquidated, and its Membership Interest
in the Company was distributed to Taub-Co IV and Holdings.
I.    The parties hereto now wish to amend and restate the Original Agreement in
its entirety to reflect the liquidation of Taub-Co.
NOW THEREFORE, the parties hereto agree that the Original Agreement as amended
by the First Amendment and the Second Amendment is hereby further amended and
restated in its entirety to read as follows:
I.

CONTINUATION; NAME;
PRINCIPAL OFFICE; AGENT FOR SERVICE OF PROCESS;
FILING OF CERTIFICATE(S); TERM; TITLE TO COMPANY PROPERTY.
Section 1.1.
Continuation.

The parties hereto continue the Company pursuant to the laws of the State of
Delaware, including the Delaware Limited Liability Company Act as in effect in
the State of Delaware, all as the same may be amended from time to time (all of
such laws being hereinafter referred to as the “Limited Liability Company Law”),
upon the terms and conditions herein set forth.
Section 1.2.
Name.

The name of the Company is “The Taubman Company LLC” or such other name or names
as the Members shall select from time to time in compliance with the Limited
Liability Company Law.
Section 1.3.
Principal Office; Agent For Service of Process.

The principal office of the Company is located at 200 East Long Lake Road,
Bloomfield Hills, Michigan 48304. The address of the office of the Company in
the State of Delaware required to be maintained pursuant to the Limited
Liability Company Law is Corporation Service Company, 1013 Centre Road,
Wilmington, Delaware 19805, or such other address(es) as may be designated from
time to time by the Managing Member with written notice thereof to the other
Members. The name and address of the registered agent for service of process on
the Company in







--------------------------------------------------------------------------------





the State of Delaware is Corporation Service Company, 1013 Centre Road,
Wilmington, Delaware 19805, or such other agent and address as may be designated
from time to time by the Managing Member in compliance with the Limited
Liability Company Law with written notice thereof to the other Members.
Section 1.4.
Filing of Certificate of Formation.

The Members have caused the execution and filing of a Certificate of Formation
of the Company with the Delaware Secretary of State. The Members hereby agree to
execute, file and record all such other certificates and documents, including
amendments to the Certificate of Formation of the Company, and to do such other
acts as may be appropriate to comply with all requirements for the formation,
continuation, and operation of a limited liability company, the ownership of
property, and the conduct of business under the laws of the State of Delaware
and any other jurisdiction in which the Company may own property or conduct
business.
Section 1.5.
Term.

The term of the Company commenced on the date of the filing of the Certificate
of Formation and shall end, and the Company shall dissolve, on the first to
occur of (i) a sale or other disposition of all of the Company's property, (ii)
the occurrence of any event which would, under the terms of this Agreement or
the Limited Liability Company Law, result in the dissolution of the Company;
provided, however, that the term of the Company shall not end upon the
occurrence of such an event if the Company is continued as provided in this
Agreement, (iii) an entry of a decree of judicial dissolution pursuant to
§18-802 of the Limited Liability Company Law, and (iv) December 31, 2099.
Section 1.6.
Title to Company Property.

All property owned by the Company, whether real or personal, tangible or
intangible, shall be deemed to be owned by the Company as an entity, and no
Member, individually, shall have any ownership of such property. The Company may
hold any of its assets in its own name or in the name of a nominee.
II.

DEFINITIONS.
Unless the context in which a term is used clearly indicates otherwise, the
following terms have the following respective meanings when used in this
Agreement, and the singular shall include the plural and vice versa, unless the
context requires otherwise:
“AAT” means A. Alfred Taubman.
“AAT Trust” means the A. Alfred Taubman Restated Revocable Trust, under
Instrument dated April 10, 2002, as the same has been and may hereafter be
amended.
“Additional Tax” is defined in Article IX hereof.







--------------------------------------------------------------------------------





“Adjusted Capital Account Balance” means, with respect to a Member, such
Member's Capital Account balance, adjusted by (i) taking into account the
adjustments, allocations and distributions described in Regulations Sections
1.704-1(b)(2)(ii)(cf)(4), (5) and (6), and (ii) adding to such balance such
Member's share of partnership minimum gain and partner nonrecourse debt minimum
gain determined pursuant to Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5).
“Adjustments” is defined in Section 8.2 hereof
“Affiliate” and “Affiliates” means, (i) with respect to any individual, any
member of such individual's Immediate Family, a Family Trust with respect to
such individual, and any Person (other than an individual) in which such
individual and/or his Affiliate(s) owns, Directly or Indirectly, more than fifty
percent (50%) of any class of Equity Security or of the aggregate Beneficial
Interest of all beneficial owners, or in which such individual or his Affiliate
is the sole general partner, or is the sole managing general partner, or is the
sole managing member, or which is Controlled by such individual and/or his
Affiliates; and (ii) with respect to any Person (other than an individual), any
Person (other than an individual) which Controls, is Controlled By, or is Under
Common Control With, such Person, and any individual who is the sole general
partner or the sole managing general partner or the sole managing member of, or
who Controls, such Person.
“Agreement” is defined in the Preamble to this Agreement.
“Annual Budget” is defined in Section 6.3 hereof.
“Authorized Agent” and “Authorized Agents” are defined in Section 6.9 hereof
“Available Cash” means the excess of the Company's cash and cash equivalents
over the amount of cash needed by the Company, as determined by the Managing
Member, to (1) service its debts and obligations to Third Parties, (2) service
its debts and obligations to any Member, (3) maintain adequate capital and
reserves for, by way of example and not limitation, working capital and
reasonably foreseeable needs of the Company, and (4) conduct its business and
carry out its purposes.
“Bankrupt” or “Bankruptcy” as to any Person means (i) applying for or consenting
to the appointment of, or the taking of possession by, a receiver, custodian,
trustee, administrator, liquidator, or the like of itself or of all or a
substantial portion of its assets, (ii) admitting in writing its inability, or
being generally unable or deemed unable under any applicable law, to pay its
debts as such debts become due, (iii) convening a meeting of creditors for the
purpose of consummating an out-of-court arrangement, or entering into a
composition, extension, or similar arrangement, with creditors in respect of all
or a substantial portion of its debts, (iv) making a general assignment for the
benefit of its creditors, (v) placing itself or allowing itself to be placed,
voluntarily or involuntarily, under the protection of the law of any
jurisdiction relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, (vi) taking any action for the purpose of
effecting any of the foregoing, or (vii) if a proceeding or case shall be
commenced against such Person in any court of competent jurisdiction, seeking
(x) the liquidation, reorganization, dissolution, winding-up, or composition or
readjustment of debts, of such Person, (y) the appointment of a trustee,
receiver, custodian, administrator, liquidator, or the like of such Person or of
all or a substantial portion of such Person's assets, or (z) similar relief in
respect of







--------------------------------------------------------------------------------





such Person under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed for a period of ninety (90) Days, or an order,
judgment, or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect for a period of sixty (60) Days, or an order
for relief or other legal instrument of similar effect against such Person shall
be entered in an involuntary case under such law and shall continue unstayed and
in effect for a period of sixty (60) Days.
“Beneficial Interest” means an interest, whether as partner, joint venturer,
member, cestui que trust, or otherwise, a contract right, or a legal or
equitable position under or by which the possessor participates in the economic
or other results of the Person (other than an individual) to which such
interest, contract right, or position relates.
“Best Efforts” is defined to require that the obligated party make a diligent,
reasonable, and good faith effort to accomplish the applicable objective. Such
obligation, however, does not require the expenditure of a material amount of
funds or the incurrence of any material liability on the part of the obligated
party, nor does it require that the obligated party act in a manner which would
otherwise be contrary to prudent business judgment or normal commercial
practices in order to accomplish the objective. The fact that the objective is
not actually accomplished is no indication that the obligated party did not in
fact utilize its Best Efforts in attempting to accomplish the objective.
“Book Value” and “Book Values” are defined in Section 4.5(b) hereof.
“Business Day” means any Day that is not a Saturday, Sunday, or legal holiday in
New York, New York and on which commercial banks are open for business in New
York, New York.
“Capital Account” is defined in Section 4.5(a) hereof.
“Capital Contribution Account” is defined in Section 4.1 hereof.
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).
“Co-Managing Member” and “Co-Managing Members” are defined in Section 6.1(d)
hereof.
“Communication” and “Communications” are defined in Section 13.1(a) hereof.
“Company” is defined in Recital B hereto.
“Company Accountants” means Deloitte & Touche and its successors, or any firm of
independent certified public accountants of recognized national standing
selected by the Managing. Member.
“Control(s)” (and its correlative terms “Controlled By” and “Under Common
Control With”) means, with respect to any Person (other than an individual),
possession by the applicable Person or Persons of the power, acting alone (or,
solely among such applicable Person or Persons, acting together), to designate
and direct or cause the designation and direction of the management and policies
thereof, whether through the ownership of voting securities, by contract, or
otherwise.







--------------------------------------------------------------------------------





“Corporate Services Agreement” means the Corporate Services Agreement entered
into between TREIT and the Partnership (as predecessor-in-interest to the
Company), as the same may be amended and/or supplemented, or any agreement
entered into in replacement thereof.
“Day” or “Days” means each calendar day, including Saturdays, Sundays, and legal
holidays; provided, however, that if the Day on which a period of time for
consent or approval or other action ends is not a Business Day, such period
shall end on the next Business Day.
“Depreciation” means for each fiscal year of the Company or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable under the Code with respect to an asset for such year or other period,
except that if the Book Value of an asset differs from its adjusted basis for
federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Book Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such year or other period beam to such beginning adjusted
tax basis; provided, however, that if the federal income tax depreciation,
amortization, or other cost recovery deduction for such year is zero,
Depreciation shall be determined with reference to such beginning Book Value
using any reasonable method selected by the Managing Member.
“Development Opportunities” means the development opportunities held by TRG
(other than those specifically excluded under the TRG Partnership Agreement),
and any other regional retail shopping center developments and opportunities
(through contract, option, or other rights) to develop regional retail shopping
centers, including in all such cases Peripheral Property in respect thereof, in
which TRG has a Direct or Indirect ownership interest and which is not yet a
Regional Center. Reference to a Development Opportunity includes any one of the
Development Opportunities.
“Direct or Indirect” or “Directly or Indirectly,” when used with respect to a
Person's, a Member's, or the Company's interest in another limited liability
company, partnership, or joint venture means and includes all interests of, and
acting in respect of all interests of, the member or members, or partner or
partners therein, as a member, partner or joint venturer of another limited
liability company, partnership, or joint venture, as a stockholder of a
corporation which in turn owns an interest in a limited liability company,
partnership, or joint venture, and a beneficiary of a trust which has legal
title to or owns a membership interest, partnership interest, or joint venture
interest in a limited liability company, partnership, or joint venture, in each
such case as the context requires.
“Disabled Member” is defined in Section 10.1(a)(2) hereof.
“Disabling Event” is defined in Section 10.1(a)(1) hereof.
“Dollars” or “$” means United States dollars.
“Election Notice” is defined in Section 7.2 hereof.
“Equity Security” has the meaning ascribed to it in the Securities Exchange Act
of 1934, as amended to the date hereof, and the rules and regulations thereunder
(and any successor laws, rules, and regulations of similar import).







--------------------------------------------------------------------------------





“Event of Withdrawal” is defined in Section 10.1(a)(5) hereof.
“Expiration Event” is defined in Section 8.1 hereof.
“Expiration Notice of Intention” is defined in Section 8.1 hereof.
“Family Trust” means, with respect to an individual, a trust for the benefit of
such individual or for the benefit of any member or members of such individual's
Immediate Family or for the benefit of such individual and any member or members
of such individual's Immediate Family (for the purpose of determining whether or
not a trust is a Family Trust, the fact that one or more of the beneficiaries
(but not the sole beneficiary) of the trust includes a Person or Persons, other
than a member of such individual's Immediate Family, entitled to a distribution
after the death of the settlor if he, she, it, or they shall have survived the
settlor of such trust, which distribution is to be made of something other than
a Membership Interest and/or includes an organization or organizations exempt
from federal income taxes pursuant to the provisions of Section 501(a) of the
Code and described in Section 501(c)(3) of the Code, shall be disregarded);
provided, however, that in respect of transfers by way of testamentary or inter
vivos trust, the trustee or trustees shall be solely such individual, a member
or members of such individual's Immediate Family, a responsible financial
institution and/or an attorney that is a member of the Bar of any State in the
United States and/or an individual or individuals approved by that Member which
is not the predecessor in interest to the Membership Interest held by such
trust.
“First Amendment” is defined in Recital D hereto.
“GAAP” means generally accepted accounting principles, consistently applied in
the United States.
“Gross Income” means the income of the Company determined pursuant to Section 61
of the Code before deduction of items of expense or deduction.
“Holdings” is defined in the Preamble to this Agreement.
“Holdings Members” means those Persons holding, at the relevant time, a Holdings
Membership Interest. On the date of this Agreement, the Holdings Members are the
AAT Trust, Robert S. Taubman, and William S. Taubman. Reference to a Holdings
Member includes any of the Holdings Members.
“Holdings Membership Interest” means the right to receive distributions from
Holdings, the right to receive allocations of profits and losses with respect to
Holdings' business, the right, if any, to participate in the management of
Holdings, and all other legal and equitable rights that a Person has or may have
as a member of Holdings.
“Immediate Family” means, with respect to a Person, (i) such Person's spouse
(former or then current), (ii) such Person's parents and grandparents, and (iii)
ascendants and descendants (natural or adoptive, of the whole or half blood) of
such Person's parents or of the parents of such Person's spouse (former or then
current).
“Indemnitee” and “Indemnitees” are defined in Section 6.6(a) hereof.







--------------------------------------------------------------------------------





“Limited Liability Company Law” is defined in Section 1.1 hereof.
“Liquidation Date” means the date on which Taub-Co's Membership Interest was
distributed to Taub-Co IV and Holdings as part of the complete liquidation of
Taub-Co.
“Losses” is defined in Section 5.1 (a) hereof.
“Managing Member” means Holdings, and for so long as TRG is a Member of the
Company, TRG.
“Master Services Agreement” means the management, administration, leasing,
brokerage, and development services agreement between TRG and the Partnership
(as predecessor-in-interest to the Company), as the same may be amended and/or
supplemented, or any agreement entered into in replacement thereof.
“Member” and “Members” are defined in the Preamble to this Agreement.
“Membership Interest” is defined in Section 4.6(a) hereof.
“Net Book Value” is defined in Section 8.2 hereof
“Net Value” is defined in Section 8.2 hereof.
“Original Agreement” is defined in Recital C hereto.
“Owning Entity” means any Person or Persons, other than TRG, owning a
Development Opportunity or a Regional Center, provided that TRG holds, Directly
or Indirectly, a Beneficial Interest in such Person or Persons.
“Owning Entity Services Agreement” and “Owning Entity Services Agreements” mean
an agreement or agreements, in whatever form embodied (including, without
limitation, within the partnership agreement, limited liability company
agreement, or other document forming or governing an Owning Entity), providing
for management, administration, leasing, development, and/or like services
between an Owning Entity and the Company, including any such agreement or
agreements entered into by an Owning Entity with a predecessor-in-interest to
the Company, and any such agreement or agreements entered into by the Company
and an Owning Entity subsequent to the date of this Agreement, in each case as
the same may be amended and/or supplemented.
“Partnership” is defined in Recital B hereto.
“Percentage Interest” is defined in Section 4.6(b) hereof.
“Permitted Transferee” means: (i) with respect to any Holdings Member (other
than the AAT Trust), (a) Holdings, (b) the AAT Trust, (c) a Holdings Member, (d)
any Person designated by the AAT Trust that is a Permitted Transferee of the AAT
Trust, and (e) a Family Trust of such Holdings Member, provided that such
Holdings Member, during his lifetime, is the sole trustee of such Family Trust
and has the sole and exclusive authority to Transfer, and exercise any voting or
other rights







--------------------------------------------------------------------------------





with respect to, the Holdings Membership Interest held by such Family Trust; and
(ii) with respect to the AAT Trust and Holdings, (a) AAT, (b) an Affiliate of
AAT or of the AAT Trust, (c) a Holdings Member, and (d) Holdings.
“Person” or “Persons” means an individual, a partnership (general or limited),
limited liability company, corporation, joint venture, business trust,
cooperative, association, or other form of business organization, whether or not
regarded as a legal entity under applicable law, a trust (inter vivos or
testamentary), an estate of a deceased, insane, or incompetent person, a
quasi-governmental entity, a government or any agency, authority, political
subdivision, or other instrumentality thereof, or any other entity.
“Preliminary Balance Sheet” is defined in. Section 8.2 hereof. “Profits” is
defined in Section 5.1 (a) hereof.
“Qualified Appraiser” means a Third Party designated by the Managing Member, and
who is a member in good standing of the American Institute of Real Estate
Appraisers, or a Member, Appraisal Institute (or a member of the successor to
either such organization).
“Regional Centers” means those regional retail shopping centers, including
peripheral property in respect thereof, owned Directly or Indirectly by TRG on
the date of this Agreement, as well as those regional retail shopping centers
and any other real property acquired and/or developed by TRG after the date of
this Agreement, provided that some portion of the enclosed mall portion thereof
is open for business to the public generally, in each case for so long as TRG
has a Direct or Indirect Beneficial Interest therein. Reference to a Regional
Center includes any one of the Regional Centers.
“Regulations” (including Temporary Regulations or Proposed Regulations) means
the Income Tax Regulations promulgated under the Code, as such regulations may
be amended from time to time (including corresponding provisions of succeeding
regulations).
“Related-Party Agreement” means the Second Amended and Restated Agreement
Regarding Certain Matters Related to The Taubman Company 2005 Long Term
Incentive Plan and The Taubman Company LLC 2008 Omnibus Incentive Plan, dated
December 30, 2011.
“Representative” is defined in Section 10.1(a)(3) hereof.
“Subject Interests” is defined in Section 8.1 hereof.
“Successor” is defined in Section 10.1(a)(4) hereof
“Taub-Co” is defined in Recital A hereto.
“Taub-Co IV Cumulative Preferred Return” means, with respect to each fiscal
quarter ending after the Liquidation Date, an amount per fiscal quarter equal to
the sum of (i) ten percent (10%), compounded quarterly, multiplied by Taub-Co
IV's Capital Contribution Account balance of Ten Million Dollars ($10,000,000)
as such Capital Contribution Account balance may be increased pursuant to
Section 4.1(c) hereof, and divided by four (4), plus (ii) ten and one-half
percent (10.5%), compounded quarterly, multiplied by Taub-Co's capital
contribution of Two Million One Hundred







--------------------------------------------------------------------------------





Fifty-Five Thousand Nine Hundred Seventy-Eight Dollars ($2,155,978), to which
Taub-Co IV shall have succeeded as of the Liquidation Date, and divided by four
(4). Such amount shall be cumulative, compounded quarterly to the extent not
distributed for any fiscal quarter and prorated for any partial fiscal quarter.
“Tax Matters Member” is defined in Section 6.7(a) hereof.
“Termination Event” is defined in Section 8.1 hereof.
“Termination Notice of Intention” is defined in Section 8.1 hereof.
“Third Party” or “Third Parties” means a Person or Persons who is or are neither
a Member or Members nor an Affiliate or Affiliates of a Member.
“Third Party Financing” means financing or refinancing obtained from a Third
Party by the Company.
“Transfer” means any assignment, sale, transfer, conveyance, encumbrance,
pledge, granting of an option or proxy, or other disposition or act of
alienation.
“TREIT” means Taubman Centers, Inc., a Michigan corporation, and real estate
investment trust to whom the Company shall provide certain services pursuant to
the Corporate Services Agreement.
“TRG” is defined in the Preamble to this Agreement.
“TRG Interests” is defined in Section 7.2 hereof.
“TRG Partnership Agreement” means The Second Amendment and Restatement of
Agreement of Limited Partnership of The Taubman Realty Group Limited
Partnership, as the same has been and may be amended and/or supplemented.
“Valuation Date” is defined in Section 8.2 hereof.
III.

PURPOSES AND POWERS; LIMITATION ON
PURPOSES AND POWERS.
Section 3.1.
Purposes and Powers of the Company.

(a)    The Company has been formed pursuant to the Limited Liability Company Law
and in accordance with this Agreement for the purposes of (i) entering into the
Master Services Agreement, the Owning Entity Services Agreements, and the
Corporate Services Agreement; (ii) providing, or engaging Third Parties to
provide, leasing, management, administrative, development, acquisition, and
other services with respect to the Regional Centers, including, without
limitation, services relating to the solicitation of tenants and negotiation of
leases, the maintenance, renovation, repair, expansion, and alteration of the
Regional Centers, billings and collections, the provision of







--------------------------------------------------------------------------------





statements and reports for each Regional Center, and the provision of such
special services as may be requested by TRG from time to time, all in accordance
with the Master Services Agreement; (iii) providing, or engaging Third Parties
to provide, development services, including, without limitation, investigation
and analysis of potential Development Opportunities and negotiations with
prospective partners, land owners, lenders, department stores, and prospective
tenants, and preparing and implementing development and acquisition plans, all
in accordance with the Master Services Agreement; (iv) providing, or engaging
Third Parties to provide, general administrative and advisory services to TRG
relating to the ongoing operation and management of TRG including, without
limitation, services relating to the administration of the day-to-day operations
of TRG, and assisting TRG in connection with policy and investment decisions;
(v) providing, or engaging Third Parties to provide, management, leasing,
administrative, development, and/or like services to Owning Entities pursuant to
the Owning Entity Services Agreements; (vi) providing, or engaging Third Parties
to provide, services to TREIT under the Corporate Services Agreement, including
without limitation, administrative, management, accounting, shareholder
relations, and other services with respect to the operation and administration
of TREIT; and (vii) engaging in any other activities that are incidental or
related to the foregoing that a limited liability company may engage in pursuant
to the Limited Liability Company Law.
(b)    The Company shall have all powers that are necessary or appropriate to
carry out its purposes as described in Section 3.1(a) hereof, including, without
limitation, the power to enter into, act in all respects under, and agree to any
one or more amendments to, the Master Services Agreement, the Corporate Services
Agreement, and each Owning Entity Services Agreement. Except as provided in this
Agreement, no Member shall have any authority to act for, bind, commit or assume
any obligation or responsibility on behalf of the Company, its properties or the
other Members.
Section 3.2.
Limitation on Purposes and Powers; No State-Law Partnership.

(a)    The Company shall be a limited liability company only for the purposes
specified in Section 3.1 hereof, and this Agreement shall not be deemed to
create an agreement among the Members with respect to any activities whatsoever
other than the activities within the purposes of the Company as specified in
Section 3.1 hereof. Except as otherwise provided in this Agreement, no Member
shall have any authority to act for, bind, commit, or assume any obligation or
responsibility on behalf of the Company, its properties, or the other Members.
No Member, in its capacity as a Member under this Agreement, shall be
responsible or liable for any indebtedness or obligation of any other Member,
nor shall the Company be responsible or liable for any indebtedness or
obligation of any Member, incurred either before or after the execution and
delivery of this Agreement by such Member, except as to those responsibilities,
liabilities, indebtedness, or obligations incurred pursuant to and as limited by
the terms of this Agreement or incurred pursuant to the Limited Liability
Company Law.
(b)    The Members intend that the Company shall not be a partnership (including
a general or limited partnership) or, in any jurisdiction in which a joint
venture may be considered a partnership, a joint venture, and that no Member
shall be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than federal and, if applicable, state







--------------------------------------------------------------------------------





tax purposes, and neither this Agreement nor any other document entered into by
the Company or any Member shall be construed to suggest otherwise. The Members
intend that the Company shall be treated as a partnership for federal and, if
applicable, state and local income tax purposes, and the Company shall file all
tax returns and shall otherwise take all tax and financial reporting positions
in a manner consistent with such treatment.
Section 3.3.
Real Estate Investment Trust Requirements.

Notwithstanding anything to the contrary contained in this Agreement, for so
long as TRG is a Member and TREIT is a partner of TRG, the Company shall operate
in such a manner and the Company shall take or omit to take all actions as may
be necessary (including making appropriate distributions from time to time), so
as to permit TREIT to continue to qualify as a real estate investment trust (as
defined in Section 856 of the Code) under Sections 856 through 860 of the Code,
so long as such requirements exist and as such provisions may be amended from
time to time, or corresponding provisions of succeeding law.
IV.

CAPITAL CONTRIBUTIONS; OPENING CAPITAL ACCOUNT
BALANCES; ANTICIPATED FINANCING;
CAPITAL ACCOUNTS; MEMBERSHIP INTERESTS; PERCENTAGE INTERESTS.
Section 4.1.
Capital Contributions; Opening Capital Account Balances; Certain Contributions
by TRG and Taub-Co IV.

(a)    The Members have made such capital contributions and have such opening
Capital Account balances as are set forth on the books and records of the
Company. The Company shall keep an account for each Member reflecting such
Member's capital contributions to the Company (each a “Capital Contribution
Account”).
(b)    Capital contributions of shares of TREIT deemed made by TRG and Taub-Co
IV pursuant to the Related-Party Agreement shall be credited to the Capital
Accounts and the Capital Contribution Accounts of TRG and Taub-Co IV as provided
in the Related-Party Agreement.
(c)    In the event the Company does not have sufficient funds to meet its
income tax withholding obligations with respect to the transfer of shares of
TREIT pursuant to The Taubman Company 2005 Long-Term Incentive Plan or The
Taubman Company LLC 2008 Omnibus Incentive Plan, then, as determined by TRG in
its sole discretion, either (x) Taub-Co IV shall contribute such funds as
necessary to meet such cash requirement, and the amount of such contribution
shall bear the Taub-Co IV Cumulative Preferred Return from and after the date of
such contribution, or (y) TRG and Taub-Co IV shall contribute such funds to the
Company in the same proportion as their deemed capital contributions of the
shares of TREIT are credited to their respective Capital Contribution Accounts
pursuant to Section 3.(b) hereof.
Section 4.2.
Anticipated Financing.








--------------------------------------------------------------------------------





In the event that funds in excess of the Company's available cash are required
to meet the needs or requirements of the Company, such funds shall be obtained
from the proceeds of Third Party Financing unless TRG shall agree, in its sole
discretion, to lend, or to cause one of its Affiliates to lend, such funds.
In the event that when requested by the Managing Member, TRG agrees, in its sole
discretion, to lend, or to cause one of its Affiliates to lend, any such
required funds, such loan shall be on such terms and conditions as shall be
agreed to by the Managing Member and TRG. In the event that any lender requires
a guaranty with respect to a loan to the Company, and the Managing Member
requests TRG to so guaranty any such loan, TRG, in its sole discretion, may
determine to so guaranty such loan. In the event that TRG is required to make
any payment with respect to any Company loan that TRG has guaranteed, such
payment shall be treated as a loan to the Company by TRG or a TRG Affiliate
designated by TRG, shall bear interest at a rate determined by the Managing
Member and TRG, and be repaid as the Managing Member and TRG shall agree.
Section 4.3.
No Requirement of Further Contributions.

No Member (i) shall have the right to withdraw any part of its Capital Account
or to demand or receive the return of its capital contributions, or any part
thereof, or to receive any distributions from the Company, (ii) shall be
entitled, except as provided in Section 4.2 hereof, to make, or have any
obligation to make, any contribution to the capital of, or any loan to, or
provide a guaranty with respect to any loan to, the Company, or (iii) shall have
any liability for the return of the other Members' Capital Accounts or
contributions to the capital of the Company. No Member shall be liable for the
obligations of the Company except as otherwise expressly required by the Limited
Liability Company Law.
Section 4.4.
Return on Capital Contributions and Capital Accounts.

Except as provided in Section 5.2 hereof, no Member shall receive any interest
or return in the nature of interest on its contributions to the capital of the
Company or on the positive balance, if any, in its Capital Account.
Section 4.5.
Capital Accounts.

(a)    The Company shall establish and maintain a separate capital account
(“Capital Account”) for each Member, including a substitute member who shall
pursuant to the provisions hereof acquire a Membership Interest, which Capital
Account shall be:
(1)    credited with the amount of cash and the initial Book Value (net of
liabilities secured by such contributed property that the Company assumes or
takes subject to) of any other property contributed by such Member to the
capital of the Company, such Member's distributive share of Profits, and any
items in the nature of income or gain that are allocated to such Member pursuant
to Section 5.1 hereof, but excluding tax items described in Regulations Section
1.704-1(b)(4)(i), and







--------------------------------------------------------------------------------





(2)    debited with the amount of cash and the Book Value (net of liabilities
secured by such distributed property that such Member assumes or takes subject
to) of any Company property distributed to such Member pursuant to any provision
of this Agreement, such Member's distributive share of Losses, any items in the
nature of expenses or losses that are allocated to such Member pursuant to
Section 5.1 hereof, but excluding tax items described in Regulations Section
1.704-1(b)(4)(i), and such Member's share, determined in accordance with its
Percentage Interest, of any expenditures of the Company described in Section
705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i).
In the event that a Member's Membership Interest or a portion thereof is
transferred within the meaning of Regulations Section 1.704-1(b)(2)(iv)(1) in
accordance with the provisions of this Agreement, the transferee shall succeed
to the Capital Account of the transferor to the extent that it relates to the
Membership Interest or portion thereof so transferred.
In the event that the Book Values of Company assets are adjusted as described
below in Section 4.5(b) hereof, the Capital Accounts of the Members shall be
adjusted simultaneously to reflect the aggregate net adjustments as if the
Company recognized gain or loss for federal income tax purposes equal to the
amount of such aggregate net adjustment.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section
1.704-1(b) of the Regulations, and shall be interpreted and applied as provided
in the Regulations. In the event that the Managing Member reasonably determines
that the manner in which the Capital Accounts, or any debits or credits thereto,
are maintained or computed under the Regulations should be further reflected in
an amendment hereto, the Managing Member shall be authorized, without the
approval, consent or act of any other Member, to amend this Agreement, provided
that such amendment shall not adversely affect the Membership Interest of any
other Member without its written concurrence. In determining whether this
Agreement should be amended to reflect the foregoing, the Managing Member shall
be entitled to rely on the advice of the Company Accountants, provided that such
advice shall not be applied to cause a material adverse effect on any Member
without such Member's consent.
(b)    Except as otherwise provided in this Agreement, the term “Book Value” or
“Book Values” means, with respect to any asset, such asset's adjusted basis for
federal income tax purposes, except:
(1)    the initial Book Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset on the date of its
contribution to the Company;
(2)    the Book Value of all Company assets may be adjusted to equal their
respective gross fair market values as of the following times, as determined by
the Managing Member (unless such adjustment shall be required by Regulations
Section 1.704-1(b)(2)(iv)(f): (i) the acquisition from the Company, in exchange
for more than a de minimis capital contribution, of a Membership Interest by an
additional member or of an additional







--------------------------------------------------------------------------------





Membership Interest by an existing Member; (ii) the distribution by the Company
to a Member of more than a de minimis amount of Company property (including
money) as consideration for an interest in the Company; and (iii) the
liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g) if there is an in-kind distribution of Company property or
a deemed in-kind distribution of Company property pursuant to Section
708(b)(1)(B) of the Code or an installment sale of Company assets, or if,
pursuant to the penultimate sentence of Regulations Section
1.704-1(b)(2)(ii)(b), the Company establishes reserves to provide for Company
liabilities in connection with the liquidation of the Company;
(3)    if the Book Value of an asset has been determined or adjusted as provided
in Section 4.5(b)(1) or 4.5(b)(2) hereof, the Book Value of such asset shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses; and
(4)    the Book Value of any Company asset distributed to any Member shall be
the gross fair market value of such asset on the date of distribution.
(c)    In the event that subsequent to the date of this Agreement any provision
of this Article IV requires the determination of the fair market value of any
asset, such fair market value shall be as determined by the Members, provided
that (i) such value is reasonably agreed to by the Members in arm's-length
negotiations, and (ii) the Members have sufficiently adverse interests as
provided in Regulations Section 1.704-1(b)(2)(iv)(h). In the event that the
requirements of clauses (i) and (ii) of this Section 4.5(c) are not met, then
the fair market value shall be determined by a Qualified Appraiser. The cost of
any such appraisal shall be an expense of the Company.
Section 4.6.
Membership Interests; Percentage Interests.

(a)    For the purpose of this Agreement, the term “Membership Interest” means,
with respect to a Member, such Member's right to the allocations (and each item
thereof) specified in Section 5.1 hereof and distributions from the Company, its
share of expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as such under Regulations Section 1.704-1(b)(2)(iv)(i), and its
rights of management, consent, approval, or participation as provided in this
Agreement.
(b)    For the purpose of this Agreement, the term “Percentage Interest” means,
with respect to each Member that percentage set forth opposite its name on
Schedule A hereto.
V.

ALLOCATIONS; PROFITS AND LOSSES;
DISTRIBUTIONS; BANK ACCOUNTS; BOOKS OF ACCOUNT;
TAX RETURNS; ACCOUNTING AND REPORTS; COMPANY FISCAL YEAR.
Section 5.1.
Allocations.








--------------------------------------------------------------------------------





(a)    For the purpose of this Agreement, the terms “Profits” and “Losses” mean,
respectively, for each fiscal year of the Company or other period, the Company's
taxable income or loss for such fiscal year or other period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss),
adjusted as follows:
(1)    any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
Section 5.1(a) shall be added to such taxable income or loss;
(2)    in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period;
and
(3)    any items that are specially allocated pursuant to Sections 5.1(d),
5.1(e), 5.1(g) or 5.1(h) hereof shall not be taken into account in computing
Profits or Losses.
(b)    Profits of the Company (and each item thereof) for each fiscal year shall
be allocated as follows:
(1)    First, to the Members, in accordance with their Percentage Interests,
until the aggregate amount of Profits allocated pursuant to this Section
5.1(b)(1) for such fiscal year and all prior fiscal years is equal to the
aggregate amount of Losses allocated for all prior fiscal years pursuant to
Section 5.1(c)(5) hereof;
(2)    Second, to Taub-Co IV, until the aggregate amount of Profits allocated to
Taub-Co IV pursuant to this Section 5.1(b)(2) for such fiscal year and all prior
fiscal years is equal to the aggregate amount of Losses allocated to Taub-Co IV
for all prior fiscal years pursuant to Section 5.1(c)(4) hereof;
(3)    Third, to Holdings and TRG, pro rata based on the amount required to be
allocated to each pursuant to this Section 5.1(b)(3), until the aggregate amount
of Profits allocated to each of Holdings and TRG pursuant to this Section
5.1(b)(3) for such fiscal year and all prior fiscal years is equal to the
aggregate amount of Losses allocated to Holdings and TRG for all prior fiscal
years pursuant to Section 5.1(c)(3) hereof;
(4)    Fourth, to Taub-Co IV, until the aggregate amount of Profits allocated to
Taub-Co IV pursuant to this Section 5.1(b)(4) for such fiscal year and all prior
fiscal years (net of any Losses allocated to Taub-Co IV pursuant to Section
5.1(c)(2) hereof for all prior fiscal years) is equal to the aggregate amount of
the Taub-Co IV Cumulative Preferred Return distributed to Taub-Co IV pursuant to
Section 5.2(a) for such fiscal year and all prior fiscal years; and
(5)    Thereafter, any remaining Profits shall be allocated to the Members in
accordance with their Percentage Interests.







--------------------------------------------------------------------------------





(c)    Losses of the Company (and each item thereof) for each fiscal year shall
be allocated as follows:
(1)    First, to the Members in accordance with their Percentage Interests,
until the aggregate amount of Losses allocated pursuant to this Section
5.1(c)(1) for such fiscal year and all prior fiscal years is equal to the
aggregate amount of Profits allocated pursuant to Section 5.1(b)(5) hereof for
all prior fiscal years;
(2)    Second, to Taub-Co IV, until the aggregate amount of Losses allocated to
Taub-Co IV pursuant to this Section 5.1(c)(2) for such fiscal year is equal to
the aggregate amount of Profits allocated to Taub-Co IV pursuant to Section
5.1(b)(4) hereof;
(3)    Third, to Holdings and TRG, pro rata based on the amount required to be
allocated to each pursuant to this Section 5.1(c)(3), until their respective
Adjusted Capital Account Balances are reduced to zero;
(4)    Fourth, to Taub-Co IV until its remaining Adjusted Capital Account
Balance is reduced to zero; and
(5)    Thereafter, any remaining Losses shall be allocated to the Members in
accordance with their Percentage Interests.
(d)    In the event that (i) any Member unexpectedly receives any adjustment,
allocation, or distribution described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6), and (ii) such adjustment, allocation, or
distribution causes or increases a deficit balance (net of amounts which such
Member is obligated to restore or deemed obligated to restore under Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5) and determined after taking into account
any adjustments, allocations, or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) that, as of the end of the Company fiscal
year, reasonably are expected to be made to such Member) in such Member's
Capital Account as of the end of the Company fiscal year to which such
adjustment, allocation, or distribution relates, then items of Gross Income
(consisting of a pro rata portion of each item of Gross Income) for such Company
fiscal year and each subsequent Company fiscal year shall be allocated to the
Member until such deficit balance or increase in such deficit balance, as the
case may be, has been eliminated.
(e)    The Company's entire deduction for the compensatory transfer of the
shares of TREIT made pursuant to the Related-Party Agreement shall be allocated
to TRG and Taub-Co IV in accordance with the same priorities set forth in
Section 5.1(b) or Section 5.1(c) hereof, as applicable, and in the same
proportion as TRG and Taub-Co IV share in Profits or Losses pursuant to such
sections.
(f)    Notwithstanding anything to the contrary contained in this Section 5.1,
the allocation of Profits and Losses of any fiscal year of the Company during
which a Person acquires a Membership Interest (other than upon formation of the
Company) shall take into account the Members' varying interests for such fiscal
year pursuant to any method permissible under Section







--------------------------------------------------------------------------------





706 of the Code that is selected by the Managing Member (notwithstanding any
agreement between the assignor and assignee of such Membership Interest).
(g)    In accordance with Sections 704(b) and 704(c) of the Code and the
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for federal
income tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and the initial Book Value of such property. If the Book
Value of any Company property is adjusted pursuant to Section 4.5(b) hereof,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and the Book Value of such asset in the
manner prescribed under Sections 704(b) and 704(c) of the Code and the
Regulations thereunder.
(h)    In the event of a sale or exchange of a Member's Membership Interest or a
portion thereof, if the Company has not theretofore elected pursuant to Section
754 of the Code to adjust the basis of Company property, the Managing Member
shall cause the Company to elect, if the Person acquiring such Membership
Interest or portion thereof so requests, pursuant to Section 754 of the Code, to
adjust the basis of Company property. In addition, in the event of a
distribution referred to in Section 734(b) of the Code, if the Company has not
theretofore elected, the Managing Member may, in the exercise of its reasonable
discretion, cause the Company to elect pursuant to Section 754 of the Code to
adjust the basis of Company property. Except as provided in Regulations Section
1.704-1 (b)(2)(iv)(m), such adjustment shall not be reflected in the Members'
Capital Accounts and shall be effective solely for federal and (if applicable)
state and local income tax purposes. Each Member hereby agrees to provide the
Company with all information necessary to give effect to such election. With
respect to such election:
(1)    Any change in the amount of the depreciation deducted by the Company and
any change in the gain or loss of the Company, for federal income tax purposes,
resulting from an adjustment pursuant to Section 743(b) of the Code shall be
allocated entirely to the transferee of the Membership Interest or portion
thereof so transferred. Neither the capital contribution obligations of, nor the
Membership Interests of, nor the amount of any cash distributions to, the
Members shall be affected as a result of such election, and except as provided
in Regulations Section 1.704-1(b)(2)(iv)(m), the making of such election shall
have no effect except for federal and (if applicable) state and local income tax
purposes.
(2)    Solely for federal and (if applicable) state and local income tax
purposes and not for the purpose of maintaining the Members' Capital Accounts
(except as provided in Regulations Section 1.704-1(b)(2)(iv)(m)), the Company
shall keep a written record for those assets, the basis of which is adjusted as
a result of such election, and the amount at which such assets are carried on
such record shall be debited (in the case of an increase in basis) or credited
(in the case of a decrease in basis) by the amount of such basis adjustment. Any
change in the amount of the depreciation deducted by the Company and any change
in the gain or loss of the Company, for federal and (if applicable) state and
local income tax purposes, attributable to the basis adjustment made as a result
of such election shall be debited or credited, as the case may be, on such
record.







--------------------------------------------------------------------------------





(i)    The Profits, Losses, gains, deductions, and credits of the Company (and
all items thereof) for each fiscal year of the Company shall be determined in
accordance with the accounting method followed by the Company for federal income
tax purposes.
(j)    Except as provided in Sections 5.1(g) and 5.1(h) hereof, for federal
income tax purposes, each item of income, gain, loss, or deduction shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss, or deduction has been allocated pursuant to this Section
5.1.
Section 5.2.
Distributions.

Subject to the provisions of Section 11.1(a) hereof, Available Cash shall be
distributed promptly after the close of each fiscal quarter as follows:
(a)    First, to Taub-Co IV until the cumulative amount of distributions to
Taub-Co IV pursuant to this Section 5.2(a) for such fiscal quarter and all prior
fiscal quarters ending after the Liquidation Date equals the Taub-Co IV
Cumulative Preferred Return, as computed from the Liquidation Date to the close
of such fiscal quarter.
(b)    Thereafter, any remaining balance shall be distributed to the Members in
accordance with their respective Percentage Interests in the Company.
Distributions to the Members under this Agreement shall be subject to any
restrictions imposed by applicable law, and the Managing Member may refrain from
making any distribution hereunder without liability if it believes that the
distribution would be in violation of any applicable law.
Section 5.3.
Bank Accounts.

All funds of the Company shall be deposited in one or more bank accounts in
federal or state chartered banks having a shareholder capital and undistributed
surplus of not less than One Hundred Million Dollars ($100,000,000), all as
determined by the Managing Member. All withdrawals therefrom shall be made upon
the signature of the Managing Member. Any checks of the Company may be signed by
any Person(s) designated in writing, from time to time, by the Managing Member.
Section 5.4.
Books of Account.

The Company shall maintain at its principal office complete and accurate books
of account and records of its operations showing the assets, liabilities, costs,
expenditures, receipts, profits, and losses of the Company, and which books of
account and records shall include provision for separate Capital Accounts for
the Members and shall provide for such other matters and information as a Member
shall reasonably request, together with copies of all documents executed on
behalf of the Company. Each Member and its representatives, duly authorized in
writing, shall have the right to inspect and examine, at all reasonable times,
at the principal office of the Company, all such books of account, records, and
documents.







--------------------------------------------------------------------------------





Section 5.5.
Tax Returns.

To the extent all necessary information is available, within ninety (90) Days
after the end of each Company fiscal year, and in any event within one hundred
twenty (120) Days after the end of each Company fiscal year, the Company shall
cause to be prepared and transmitted to the Members federal and appropriate
state and local Partnership Income Tax Schedules “K-1,” or any substitute
therefor, with respect to such fiscal year on appropriate forms prescribed.
Section 5.6.
Accounting and Reports.

Within ninety (90) Days after the end of each Company fiscal year, the Company
shall cause to be prepared and transmitted to each Member, an annual report of
the Company relating to the previous fiscal year containing a statement of
financial condition as of the year then ended, and a statement of operations,
cash flow, and Company equity, for the year then ended, which annual statements
shall be prepared in accordance with GAAP and shall be audited by the Company
Accountants. The Company shall also cause to be prepared and transmitted to each
Member within forty-five (45) Days after the end of each of the first three (3)
quarters of each fiscal year of the Company, a quarterly unaudited report of the
Company's financial condition and statements of operations, cash flow, and
Company equity relating to the fiscal quarter then just ended, prepared in
accordance with GAAP.
Section 5.7.
Company Fiscal Year.

The Company's fiscal year (and taxable year) shall be the calendar year.
VI.

MANAGEMENT; LIMITATIONS IN RESPECT OF MANAGING MEMBER; ANNUAL BUDGET; BONDS AND
INSURANCE; EXECUTION OF LEGAL INSTRUMENTS; INDEMNITY AND REIMBURSEMENT;
TAX MATTERS MEMBER; OTHER VENTURES; AUTHORIZED AGENTS.
Section 6.1.
Management.

(a)    The Company shall be managed solely and exclusively by the Managing
Member. The Managing Member shall use its Best Efforts to carry out the purposes
of the Company and, except as provided in Sections 6.2 and 6.3 hereof, shall
have in respect of its management of the Company all of the powers of the
Company and shall devote such time and attention to the Company as is reasonably
necessary for the proper management of the Company and its properties. Except as
provided in Sections 6.2 and 6.3 hereof, all actions, decisions, determinations,
designations, directions, appointments, consents, approvals, selections, and the
like to be taken, made, or given by and/or with respect to the Company, its
business and its properties as well as management of all Company affairs, shall
in each and every case be made by, and only by, the Managing Member, and all
such actions, decisions, determinations, designations, directions, appointments,
consents, approvals, selections, and the like shall be controlling and binding
upon the Company.







--------------------------------------------------------------------------------





Except as provided in Sections 6.2 and 6.3 hereof, the Managing Member shall
have the full and exclusive right, power and authority, on behalf of and in the
name of the Company, to carry out any and all objectives and purposes of the
Company, to have all of the powers of the Company, and to perform all acts and
enter into and perform all contracts and other undertakings which it may deem
necessary or advisable or incidental thereto. Accordingly, the Managing Member
shall have the exclusive right, power, and authority, on behalf of the Company,
without limitation but subject to Sections 6.2 and 6.3 hereof and to carrying
out the purposes of the Company, to negotiate, enter into, perform, amend, and
take all actions in respect of any and all agreements, instruments, and
documents including, without limitation, the Master Services Agreement, the
Owning Entity Services Agreements, and the Corporate Services Agreement; to
borrow money, incur and repay debts and liabilities and obligations, issue
evidences of indebtedness; to negotiate with, defend, and resolve all matters
with any Person; to commence, compromise, pursue, submit to arbitration, settle,
and defend any legal action or claim from or against any Person; to retain Third
Parties including, without limitation, architects, engineers, consultants,
attorneys, accountants, and appraisers; to maintain insurance; to obtain,
through contract or otherwise, goods and services; and to perform all acts that
a Managing Member may legally do pursuant to the Limited Liability Company Law
that are consistent with the terms of this Agreement.
(b)    The Managing Member may at any time and from time to time designate (and
remove) officers of the Company who shall exercise such powers and shall have
such duties as may from time to time be assigned to each such officer or
established by the Managing Member; provided, however, that in no event shall
the Managing Member delegate to any such officer any powers that the Managing
Member does not itself possess under this Agreement.
(c)    Each Member, by its execution and delivery of this Agreement, irrevocably
authorizes the Managing Member to do any act that the Managing Member has the
right, power, and authority to do under the provisions of this Agreement and
under the Limited Liability Company Law (but only to the extent not inconsistent
with the terms of this Agreement), without any other or subsequent
authorizations or consents of any kind. No Person dealing with the Company shall
be required to investigate or inquire as to the authority of the Managing Member
or of any Person or officer of the Company designated by the Managing Member to
exercise the rights, powers, and authority herein conferred upon the Managing
Member. Any Person dealing with the Company shall be entitled to rely upon any
action taken and/or any document or instrument executed and delivered by the
Managing Member or a Person or Persons (including officers of the Company)
designated by the Managing Member, and the Company shall be bound thereby. No
purchaser of any property or interest owned by the Company, or lender, shall be
required to determine the sole and exclusive authority of the Managing Member or
of a Person or officer of the Company designated by the Managing Member to
execute and deliver on behalf of the Company any such instrument of transfer or
security, or to see to the application or distribution of revenues or proceeds
paid or credited in connection therewith.
(d)    Notwithstanding the foregoing, for so long as TRG is a Member of the
Company, TRG and Holdings shall serve as co-managing members of the Company
(individually, a “Co-Managing Member” and collectively, the “Co-Managing
Members”). Subject to the next sentence and the provisions of Section 6.7
hereof, each Co-Managing Member shall have the power and







--------------------------------------------------------------------------------





right to act alone on behalf of the Company with respect to all matters as to
which the Managing Member has authority under Section 6.1 and Section 6.3 hereof
but subject to the limitations on the authority of the Managing Member set forth
in Section 6.2 hereof. Holdings may unilaterally revoke, at any time, TRG's
authority to act alone as a Co-Managing Member by delivering written notice to
TRG of such revocation, in which case, for so long as TRG is a Member of the
Company, all actions, decisions, terminations, designations, directions,
appointments, consents, approvals, selections, and the like to be taken, made,
or given by and or with respect to the Company, its business and its properties
as well as management of all Company affairs, shall in each and every case
require both Co-Managing Members; provided, however, that for so long as TRG is
a Member, Holdings shall not revoke TRG's exclusive authority to act as the Tax
Matters Member.
Section 6.2.
Limitations on the Authority of the Managing Member.

Without the prior consent of all other Members, the Managing Member (unless
otherwise expressly provided in the then current and approved Annual Budget)
shall not have the power to bind the Company in connection with any of the
following:
(i)    selling, exchanging, transferring, or otherwise disposing of all or
substantially all of the assets of the Company;
(ii)    amending an Owning Entity Services Agreement or the Corporate Services
Agreement, or entering into an Owning Entity Services Agreement;
(iii)    confessing any judgment against the Company in connection with any
threatened or pending legal action or the settlement of any claim unless such
claim is settled in the ordinary course of business of the Company, or
initiating or consenting to any act of Bankruptcy with respect to the Company;
(iv)    doing any act in contravention of this Agreement or refusing to do any
act required by this Agreement;
(v)    removing or selecting the Company Accountants;
(vi)    possessing any Company property or selling, exchanging, transferring,
assigning or leasing the rights of the Company in specific Company property in
each case for other than a Company purpose;
(vii)    admitting any other Person as a Member;
(viii)    the making of any investment in any other Person, the making of loans
or guaranties, the purchase or other acquisition of any property other than in
the ordinary course of business, the making of any payments of money, or
entering into any binding commitment to undertake any of the foregoing actions,
except in each case within the dollar limits of the related items in the then
Annual Budget approved by all other Members; and
(ix)    the creation, assumption, incurring or consent to any charge upon any
property or assets of the Company other than in the ordinary course of business,
or the







--------------------------------------------------------------------------------





acquisition, holding or agreeing to acquire or hold any such property or assets
or any portion thereof subject to any security interest.
Section 6.3.
Annual Budget.

The Managing Member shall prepare and submit to the Members for approval, prior
to the beginning of each fiscal year of the Company, an annual budget (the
“Annual Budget”), which shall reflect the Managing Member's estimate of all of
the Company's anticipated items of income and expense, including anticipated
capital expenditures, during such calendar year and which shall include
anticipated cash distributions, including Available Cash to the Members for such
calendar year.
Until such time, each year, as the Annual Budget is approved, operating expenses
shall continue to be paid so long as they are or have been incurred in the
ordinary course of business and are consistent with past practices.
Section 6.4.
Fidelity Bonds and Insurance.

The Company shall obtain fidelity bonds with reputable surety companies,
covering all Persons having access to the Company funds, indemnifying the
Company against loss resulting from fraud, theft, dishonesty, and other wrongful
acts of such Persons. The Company shall carry or cause to be carried on its
behalf, in companies and in amounts approved by the Managing Member, all
property, liability, and workers' compensation insurance as shall be required
under applicable leases, agreements, and other instruments and statutes by which
the Company or its properties are bound.
Section 6.5.
Execution of Legal Instruments.

All legal instruments affecting the Company or Company property need be executed
by, and only by, the Managing Member or that Person or those Persons or officers
of the Company (who need not be Members) designated in writing by the Managing
Member, and the Managing Member's or such designated Person's(s') or
officer's(s'), as the case may be, signature shall be sufficient to bind the
Company and its properties.
Section 6.6.
Indemnity and Reimbursement.

(a)    To the fullest extent permitted by law, the Company shall and does hereby
indemnify, defend, and hold harmless each Member, each officer of the Company,
and each Person designated by a Member in accordance with the provisions of this
Agreement (individually, an “Indemnitee”, and collectively, the “Indemnitees”)
from any claim, demand, or liability, and from any loss, cost, or expense
including, without limitation, attorneys' fees and court costs, which may be
asserted against, imposed upon, or suffered by an Indemnitee, by reason of any
act performed for or on behalf of the Company, or in furtherance of the
Company's business, to the extent authorized hereby, or by reason of any
omission, except for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law. No Indemnitee, shall have
any personal liability to the Company or its Members for monetary damages for
breach of fiduciary duty except







--------------------------------------------------------------------------------





for acts or omissions not in good faith or which involve intentional misconduct
or a knowing violation of law. Any indemnity under this Section 6.6(a) shall be
provided out of and to the extent of Company assets only, and no Member shall
have any personal liability on account thereof.
(b)    Expenses (including attorneys' fees) incurred by an Indemnitee in
defending any civil, criminal, administrative, or investigative action, suit, or
proceeding relating to any action or omission in respect of the Company shall be
paid by the Company in advance of the final disposition of the action, suit, or
proceeding upon receipt of an undertaking by or on behalf of the Indemnitee to
repay such amount if it is ultimately determined that the Indemnitee, is not
entitled to be indemnified by the Company.
(c)    The Company may purchase and maintain insurance, as determined by the
Managing Member, in respect of each Indemnitee, and against any liability
relating to any act or omission in respect of the Company, whether or not the
Company may indemnity such Person against such liability.
(d)    The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 6.6 shall survive the liquidation, dissolution, and
termination of the Company and the termination of this Agreement, shall continue
as to any Person who has terminated his relationship with the Company and shall
inure to the benefit of such Person's heirs, executors, and administrators and
shall, to the extent permitted by the Limited Liability Company Law, be binding
on the Company's successors and assigns.
Section 6.7.
Tax Matters Member.

(a)    As used in this Agreement, “Tax Matters Member” has the meaning ascribed
to “tax matters partner” in Section 6231(a)(7) of the Code. TRG is hereby
designated Tax Matters Member for the Company. The Tax Matters Member shall
comply with the requirements of Sections 6221 through 6231 of the Code
applicable to a tax matters partner. The Managing Member shall keep the other
Members timely informed of all actions taken by it and correspondence received
by it in its capacity as a Tax Matters Member. To the fullest extent permitted
by law, the Company shall and does hereby indemnify, defend, and hold harmless
the Tax Matters Member from and against any claim, demand, or liability, and
from and against any loss, cost, or expense including, without limitation,
attorneys' fees and court costs, which may be asserted against, imposed upon, or
suffered by the Tax Matters Member by reason of any act performed for or on
behalf of the Company in its capacity as Tax Matters Member to the extent
authorized hereby, or by reason of any omission, except acts or omissions not in
good faith or which involve intentional misconduct or a knowing violation of
law. Any indemnity under this Section 6.7(a) shall be provided out of and to the
extent of Company assets only, and only with respect to amounts actually and
reasonably incurred, and no Member shall have any personal liability on account
thereof. The indemnity provided in this Section 6.7(a) shall survive the
liquidation, dissolution, and termination of the Company and the termination of
this Agreement and shall, to the extent permitted by the Limited Liability
Company Law, be binding on the Company's successors and assigns.
(b)    The Tax Matters Member shall have a continuing obligation to provide the
Internal Revenue Service with sufficient information so that proper notice can
be mailed to each Member







--------------------------------------------------------------------------------





as provided in Section 6223 of the Code, provided that each Member shall furnish
the Tax Matters Member with all such information (including information
specified in Section 6230(e) of the Code) as is required with respect to such
Member for such purpose.
Section 6.8.
Other Ventures.

The Members acknowledge and agree that, subject to the terms of the Master
Services Agreement, the Owning Entity Services Agreements, the Corporate
Services Agreement, and the TRG Partnership Agreement, TRG, its constituents,
and its Affiliates and Holdings, its constituents, and its Affiliates may have
interests in other present or future ventures, including ventures that are
competitive with the Company, and that, notwithstanding TRG's or Holdings'
status as Members in the Company, TRG, its constituents, and its Affiliates, and
Holdings, its constituents, and its Affiliates, in each case subject to the
terms of the Master Services Agreement, the Owning Entity Services Agreements,
the Corporate Services Agreement, and the TRG Partnership Agreement, shall be
entitled to obtain and/or continue their respective individual participation in
all such ventures without (i) accounting to the Company for any profits with
respect thereto, (ii) any obligation to advise the Company of business
opportunities for the Company which may come to its or its Affiliates' attention
as a result of its or its Affiliates' participation in such other ventures or in
the Company, and (iii) being subject to any claims whatsoever on account of such
participation.
Section 6.9.
Authorized Agents for TRG.

TRG shall designate one or more agents who may also be designated as an
“authorized signatory” (individually, each an “Authorized Agent” or
collectively, the “Authorized Agents”) who shall each have the full power and
authority, acting alone, to represent and bind and act on behalf of TRG in
accordance with the terms and provisions of this Agreement. All actions taken by
TRG hereunder (other than the revocation of the designation of an Authorized
Agent and the designation of a successor Authorized Agent) shall be taken by TRG
only through its Authorized Agent at the time designated to act for TRG, and all
notices given to an Authorized Agent and all reports, financial statements,
certifications, opinions, requests, and other documents, instruments, or
communications delivered to an Authorized Agent shall be deemed to have been
given or delivered to TRG. TRG acting by written notice to Holdings shall have
the right to remove (or appoint a successor to) any Authorized Agent at any time
without specifying any reason therefor (provided that no appointment of any
Authorized Agent shall be revoked unless such Authorized Agent is immediately
replaced), but unless and until TRG shall give written notice to Holdings of any
such removal and the designation of such successor, Holdings and all other
Persons may conclusively rely upon the authority of the Authorized Agent most
recently designated under this Section 6.9 in taking or declining to take any
action which may be taken by TRG under this Agreement, and shall have no duty to
inquire as to the propriety of any action so taken or not taken by such
Authorized Agent on behalf of TRG or as to the due authorization by TRG of any
certificate, consent, approval or other instrument executed or delivered by such
Authorized Agent in the name of TRG.







--------------------------------------------------------------------------------





VII.

TRANSFERS OF MEMBERSHIP INTERESTS.
Section 7.1.
Transfers in General.

Except as provided in Section 7.2 hereof, without the prior written consent of
each other Member, no Member may Transfer, or permit a Transfer of, all or any
portion of its Membership Interest to any Person. Any action contrary to the
preceding sentence shall be null and void and ineffective for all purposes;
provided, however, that any attempted action contrary to the preceding sentence
shall constitute a material breach of this Agreement.
Section 7.2.
Right of First Refusal.

If at any time after the expiration of Holdings' right to acquire TRG's and
Taub-Co IV's Membership Interests pursuant to Section 8.1 hereof, TRG receives a
Third-Party offer to acquire all, but not less than all, of TRG's and Taub-Co
IV's Membership Interests (together, the “TRG Interests”) that it desires to
accept, TRG and Taub-Co IV shall be entitled to Transfer the TRG Interests
subject to Holdings' right of first refusal provided for in this Section 7.2.
TRG shall first submit the Third-Party offer to Holdings, and Holdings shall
have thirty (30) days within which to deliver a notice (an “Election Notice”) to
TRG indicating that it desires to purchase all, but not less than all, of the
TRG Interests. If Holdings delivers an Election Notice within such thirty (30)
day period, Holdings shall purchase the TRG Interests in accordance with the
terms and conditions contained in the Third-Party offer, except that the
purchase shall be closed in accordance with the provisions of Section 8.3 hereof
within thirty (30) days after the date of the Election Notice with at least ten
(10) days' advance written notice to TRG and shall take place at the principal
office of the Company. If Holdings advises TRG that it does not intend to
deliver an Election Notice or Holdings fails to deliver an Election Notice
within such thirty (30) day period, TRG and Taub-Co IV shall then have thirty
(30) days within which to complete the sale of the TRG Interests to the
Third-Party offeror on terms and conditions and for a price not less favorable
to TRG and Taub-Co IV, in each and every respect, than the terms, conditions,
and price contained in the Third-Party offer. Any sale by TRG and Taub-Co IV
pursuant to the provisions of this Section 7.2 shall be conditioned upon the
receipt by Holdings of the agreement, in form and substance reasonably
satisfactory to Holdings, of the purchaser to be bound by all of the terms
hereof, including, without limitation, the provisions of this Section 7.2.
Section 7.3.
Transfers of Interests in Holdings.

Without TRG's prior written consent, Holdings will not permit any Holdings
Member to Transfer all or any portion of his Holdings Membership Interest,
except that each Holdings Member may Transfer his Holdings Membership Interest
to a Permitted Transferee of such Holdings Member provided that such Permitted
Transferee agrees in writing to be bound by all of the terms and restrictions
set forth in this Agreement. Any Transfer by a Holdings Member of a Holdings
Membership Interest in contravention of this Section 7.3 shall constitute a
material breach by Holdings of this Agreement.







--------------------------------------------------------------------------------





VIII.

BUY-OUT; DETERMINATION OF NET BOOK VALUE OF THE
COMPANY AND NET VALUE OF A MEMBER'S
MEMBERSHIP INTEREST; CLOSING.
Section 8.1.
Buy-Out.

Holdings shall have the right, but not the obligation, to purchase (or cause its
designee to purchase) all, but not less than all, of TRG's Membership Interests,
in accordance with the following provisions of this Article VIII, in the event
that (i) TRG fails to renew the Master Services Agreement (an “Expiration
Event”) or (ii) TRG terminates the Master Services Agreement for cause as
provided therein (a “Termination Event”). For the purpose of this Section 8.1
and Sections 8.2 and 8.3 hereof, the right to acquire TRG's Membership Interest
shall include any Membership Interest held by an Affiliate of TRG, including,
without limitation, Taub-Co IV, (any such Membership Interest together with
TRG's Membership Interest are hereinafter referred to together as the “Subject
Interests”). If Holdings determines to purchase (or to cause its designee to
purchase) the Subject Interests in the case of (x) an Expiration Event, Holdings
shall give TRG written notice (the “Expiration Notice of Intention”) of its
intention to purchase (or to cause its designee to purchase) all, but not less
than all, of the Subject Interests at any time within the one (1) year period
prior to the end of the then current term of the Master Services Agreement, and
(y) a Termination Event, Holdings shall give TRG a written notice (the
“Termination Notice of Intention”) of its intention to purchase (or to cause its
designee to purchase) all, but not less than all, of the Subject Interests at
any time within ninety (90) Days after the date the Company receives written
notice from TRG of the Termination Event. The purchase price for the Subject
Interests shall be their Net Value as determined in accordance with Section 8.2
hereof. The closing of any purchase of the Subject Interests pursuant to this
Section 8.1 shall be held in accordance with Section 8.3 hereof (i) in the case
of an Expiration Notice of Intention, on the last Business Day of the then
current term of the Master Services Agreement, and (ii) in the case of a
Termination Notice of Intention, on any Business Day selected by TRG, which
shall not be later than sixty (60) Days after the date of the Termination Notice
of Intention with at least ten (10) Days' advance written notice thereof to
Holdings.
Section 8.2.
Determination of Net Book Value of the Company and Net Value of a Member's
Membership Interest.

For purposes of Section 8.1 hereof, the net value (the “Net Value”) of a
Member's Membership Interest shall be equal to the amount, determined as
hereinafter set forth in this Section 8.2, that would be distributed to such
Member pursuant to Section 11.1(a) hereof, taking into account any and all
allocations pursuant to Section 5.1 hereof (other than allocations pursuant to
Section 5.1(b)(2) and Section 5.1(b)(4) hereof) and distributions pursuant to
Section 5.2 hereof through the date of such determination, if all of the assets
of the Company were sold for their Net Book Value; provided, however, that the
Net Value of a Member's Membership Interest shall not include a Member's
preferential capital, if any, or any accrued but unpaid return thereon, and
shall be reduced by the amount of any distributions made to such Member
subsequent to the date of the balance sheet to be prepared pursuant to this
Section 8.2. To determine the Net Book Value of the Company's







--------------------------------------------------------------------------------





assets, the Company shall cause to be prepared a balance sheet (the “Preliminary
Balance Sheet”) for the Company as of the last day of the full calendar month
immediately preceding the closing date of the purchase by Holdings (or its
designee) of the selling Member's Membership Interest (the “Valuation Date”) as
determined pursuant to Section 8.1 hereof. Such Preliminary Balance Sheet shall
be prepared in the manner in which prior balance sheets of the Company have been
consistently prepared. The excess of the total assets of the Company over the
total liabilities of the Company (the “Net Book Value”) shall then be determined
in accordance with GAAP, which Net Book Value shall be certified by the Company
Accountants.
Three (3) months after the preparation of any such Preliminary Balance Sheet,
the Company shall prepare a final balance sheet, in the manner set forth above
(which shall be certified by the Company Accountants), for the Company to
reflect any subsequent adjustment to the balance sheet accounts contained in the
Preliminary Balance Sheet (the “Adjustments”). The Net Book Value of the
Company's assets and the Net Value of a selling Member's Membership Interest
shall be adjusted to reflect the Adjustments. A selling Member or Holdings (or
its designee), as the case may be, shall pay to the other, within one hundred
twenty (120) Days after the closing of any such purchase, the net amount due
such Member, based upon the Adjustments. The provisions of this Section 8.2
shall survive the liquidation, dissolution, and termination of the Company and
the termination of this Agreement and shall, to the extent permitted by the
Limited Liability Company Law, be binding on the Company's successors and
assigns.
Section 8.3.
Closing Procedures.

At the closing of a buy-out of a Membership Interest pursuant to this Article
VIII or a purchase of the TRG Interests pursuant to Section 7.2 hereof, the
Company shall repay to the selling Member or its Affiliate, as applicable, the
outstanding principal balance of any amounts loaned to the Company by such
Member or its Affiliate in accordance with Section 4.2 hereof together with any
accrued but unpaid interest thereon, and the selling Member shall transfer to
Holdings (or its designee) such Membership Interest (including, without
limitation, any rights of such Member to receive (i) distributions pursuant to
Section 5.2(c) hereof and (ii) distributions on termination or dissolution),
free and clear of all liens, security interests and claims of others, and shall
deliver to Holdings (or its designee) such evidence of due authorization,
execution, and delivery and of the absence of any liens, security interests, or
claims of others as Holdings shall reasonably request.
At such closing, Holdings (or its designee) shall pay the purchase price payable
by it, at the option of Holdings, by good certified or official bank check
payable to the order of the selling Member or by Fedwire transfer of immediately
available funds. To the extent that the selling Member has recourse liability to
it on any Company obligation, Holdings (or its designee) shall obtain a release
of such liability prior to such closing (or provide security or an indemnity
reasonably satisfactory to the selling Member), and Holdings (and its designee,
if applicable) shall also execute and deliver to the selling Member an agreement
to indemnify, defend, and hold the selling Member harmless against all other
obligations and liabilities of the Company. Such indemnity shall be applicable
to all liabilities of the Company, excluding, however, obligations and
liabilities of the Company that arose from the selling Member's acts or
omissions not in good faith or which involved







--------------------------------------------------------------------------------





intentional misconduct or knowing violation of law. The selling Member shall be
entitled to distributions pursuant to Section 5.2 hereof allocable to its
Membership Interest through the date of closing.
IX.

WITHHOLDING.
If the Company is required by any state, local, federal or foreign law or
regulation to withhold tax attributable to allocations of Profits or items of
the foregoing or distributions to a Member or if the Managing Member, in its
sole discretion, determines it to be in the best interest of the Company to
withhold amounts in connection with a Member's tax liability (e.g., to file a
unified state income tax return for nonresidents of a particular state) (all
such amounts being hereinafter referred to collectively as the “Additional
Tax”), any Additional Tax shall (i) be withheld from cash otherwise currently
distributable to such Member, and (ii) to the extent cash is not distributable
to such Member for the taxable period as to which such withholding is required,
be treated as a loan from the Company to such Member, which loan shall bear
interest at the Company's cost of funds, and the portion of all cash
subsequently distributable to such Member shall, to the extent of the unpaid
principal amount of, and the accrued interest on, such loan, be retained by the
Company and applied against such loan.
For the purpose of determining a Member's Capital Account, any amount of cash
allocable to a Member that is retained by the Company pursuant to this Article
IX shall be treated as if such cash had been actually distributed to such
Member.
X.

DISABLING EVENT IN RESPECT OF A MEMBER;
SPECIAL DISTRIBUTION;
WAIVER OF DISSOLUTION.
Section 10.1.
Disabling Event in Respect of a Member.

(a)    For purposes of this Article XI:
(1)
a “Disabling Event” means, with respect to a Member, such Member's (A) in the
case of a Member who is a natural Person, death, (B) Bankruptcy, (C) in the case
of a Member who is a natural person, the entry by a court of competent
jurisdiction adjudicating him incompetent to manage his person or his property,
(D) in the case of a Member who is acting as a Member by virtue of being a
trustee of a trust, the termination of the trust (but not merely the
substitution of a new trustee), (E) in the case of a Member that is a separate
limited liability company or partnership, the dissolution and commencement of
winding up of the separate limited liability company or partnership, or (F) in
the case of a Member that is a corporation, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its








--------------------------------------------------------------------------------





charter and the expiration of ninety (90) Days after the date of notice to the
corporation or revocation without a reinstatement of its charter;
(2)
a “Disabled Member” means a Member who has suffered a Disabling Event or an
Event of Withdrawal;

(3)
a “Representative” means, with respect to a Disabled Member, (A) the personal
representative(s), executor(s), or administrator(s) of the estate of a deceased
Member, and (B) the committee or other legal representative(s) of the estate of
an insane, incompetent, or Bankrupt Member;

(4)
a “Successor” means, with respect to a Disabled Member, the legal
representative(s) or successor(s) of a corporation, limited liability company,
partnership or other business organization, or trust or other entity which is
dissolved (without timely reconstitution or continuation) or terminated or whose
legal existence has ceased; and

(5)
an “Event of Withdrawal” means with respect to a Member, such Member's
retirement, resignation, other withdrawal from the Company pursuant to the
Limited Liability Company Law or any other event (which is not a Disabling
Event) that causes a Member to cease to be a Member under the Limited Liability
Company Law.

(b)    Upon the occurrence of a Disabling Event or an Event of Withdrawal, the
Company shall not dissolve but shall be continued in accordance with this
Agreement.
(c)    The Successor to or Representative of a Disabled Member shall have the
rights of an assignee of the Disabled Member's Membership Interest, but shall
not be admitted to the Company as a Member in respect thereof except in
accordance with Section 6.2 hereof.
Section 10.2.
References to “Member” and “Members” in the Event of Successors.

In the event that any Member's Membership Interest is held by one or more
successors to such Member, references in this Agreement to “Member” and
“Members” shall refer, as applicable and except as otherwise provided herein, to
the collective Membership Interests of all successors to the Membership Interest
of such Member.
Section 10.3.
Waiver of Dissolution if Transfer is in Full Compliance with Agreement; Negation
of Right to Dissolve Except as Herein Provided; No Withdrawal.

(a)    Each of the Members hereby waives its right to terminate or cause the
dissolution and winding up of the Company (as such right is or may be provided
under the Limited Liability Company Law) upon the Transfer of any Member's
Membership Interest, provided that any such Transfer is permitted by and
completed fully in accordance with the terms of this Agreement.
(b)    No Member shall have the right to terminate this Agreement or dissolve
the Company by such Member's express will.







--------------------------------------------------------------------------------





(c)    No Member shall have any right to retire, resign, or otherwise withdraw
from the Company and have the value of such Member's Membership Interest
ascertained and receive an amount equal to the value of such Membership
Interest.
(d)    In the event of an Event of Withdrawal in respect of a Member in breach
of this Agreement but pursuant to such Member's statutory powers under the
Limited Liability Company Law, to the extent that such powers exist in the face
of a prohibition against withdrawal in this Agreement, then the value of such
Member's Membership Interest shall be ascertained in accordance with the Limited
Liability Company Law, and such Member shall receive from the Company in
exchange for the relinquishment of such Member's Membership Interest an amount
equal to the lesser of (i) the value of such Member's Membership Interest as so
determined less any damages incurred by the Company as a result of such Member's
breach of this Agreement, and (ii) ninety percent (90%) of the value of such
Member's Membership Interest as so determined. In no event shall a Member be
considered to have withdrawn from the Company solely as a result of such Member
having suffered a Disabling Event.
XI.

TERMINATION OF THE COMPANY,
WINDING UP, AND LIQUIDATION.
Section 11.1.
Liquidation of the Assets of the Company and Disposition of the Proceeds
Thereof.

(a)    Upon the dissolution of the Company, upon the expiration of its term as
provided in Section 1.5 hereof, the Managing Member shall proceed to wind up the
affairs of the Company, liquidate the property and assets of the Company, and
terminate the Company, and the proceeds of such liquidation shall be applied and
distributed in the following order of priority:
(1)    to creditors, to the extent otherwise permitted by law, in satisfaction
of liabilities of the Company (whether by payment or by making a reasonable
provision for payment) other than obligations of the Company to the Members and
liabilities for distribution to Members on account of their respective interests
in the Company; and then
(2)    to the satisfaction of all obligations of the Company to Members; and
then
(3)    to the Members in accordance with and in proportion to their positive
Capital Account balances. For this purpose, the determination of the Members'
Capital Account balances shall be made after adjustment to reflect the
allocation of all Profits, Losses, and items in the nature of income, gain,
expense, or loss under Section 5.1 hereof, and all distributions to the Members
pursuant to Section 5.2 hereof, in each case for all fiscal years of the Company
through and including the fiscal year of liquidation of the Company. All
distributions pursuant to this Section 11.1 shall be made by the end of the
fiscal year of liquidation (or if later, within ninety (90) Days after the date
of such liquidation).
(b)    Subject to the requirements of Regulations Section
1.704-1(b)(2)(ii)(b)(2), a reasonable time shall be allowed for the orderly
liquidation of the property and assets of the Company







--------------------------------------------------------------------------------





and the payment of the debts and liabilities of the Company in order to minimize
the losses normally attendant upon a liquidation.
(c)    Each Member hereby appoints the Managing Member as its true and lawful
attorney-in-fact to hold, collect, and disburse, in accordance with this
Agreement, the applicable requirements of Regulations Section 1.704-1(b), and
the terms of any receivables, any Company receivables existing at the time of
the termination of the Company and the proceeds of the collection of such
receivables, including those arising from the sale of Company property and
assets. Notwithstanding anything to the contrary in this Agreement, the
foregoing power of attorney shall terminate upon the distribution of the
proceeds of all such receivables in accordance with the provisions of this
Agreement.
Section 11.2.
Cancellation of Certificates.

After the affairs of the Company have been wound up, the property and assets of
the Company have been liquidated, and the proceeds thereof have been applied and
distributed as provided in Section 11.1(a) hereof and the Company has been
terminated, appropriate Persons shall, if required by law, execute and file a
certificate of dissolution or cancellation of the Certificate of Formation
and/or assumed or fictitious name certificate (or a similar writing) to effect
the cancellation, of record, of the Certificate(s) of Formation of the Company
(or similar writing).
Section 11.3.
Return of Capital.

Anything in this Agreement to the contrary notwithstanding, no Member shall be
personally liable for the return of the capital contributions or Capital Account
of any other Member, or any portion thereof, it being expressly understood that
any such return shall be made only from and to the extent of Company assets.
XII.

POWER OF ATTORNEY.
Each Member hereby constitutes and appoints the Managing Member its true and
lawful attorney-in-fact with full power of substitution, and with power and
authority to act in its name and on its behalf, to make, execute and deliver,
swear to, acknowledge, file, and record:
(a)    this Agreement (and copies hereof and amendments hereto or restatements
hereof adopted pursuant to the provisions hereof (including, without limitation,
any such amendment required upon the admission of a substituted or additional
member, the continuation of the Company, the formation of a successor company,
or the doing of any act requiring the amendment of this Agreement under the
Limited Liability Company Law or under the applicable laws of any other
jurisdiction in which the Managing Member deems such action to be necessary or
desirable, or by any regulatory agency) and, upon termination of the Company (or
its successor), a certificate or agreement of dissolution and termination, as
and if the same may be required by applicable law, or by any regulatory agency;







--------------------------------------------------------------------------------





(b)    the Certificate of Formation (and copies thereof and any amendments
thereto or restatements thereof adopted pursuant to the provisions hereof
(including, without limitation, any amendment required upon the admission of a
substituted or additional member, the continuation of the Company, the formation
of a successor company, or the doing of any act requiring the amendment of the
Certificate of Formation under applicable law or regulatory agency, or the
filing of a new or restated or amended Certificate of Formation (or amendment
thereto) after the filing of a Certificate of Discontinuance or Dissolution or
Termination, a cancellation, or the like, to evidence a new or changed
constituency of, or a termination of, the Company, as the Managing Member deems
said filing to be necessary or desirable);
(c)    any certificate of fictitious or assumed name and any amendment thereto,
if required by law;
(d)    any other certificates or instruments as may be required under applicable
laws or by any regulatory agency, as the Managing Member deems necessary or
desirable;
(e)    all such other instruments as the Managing Member deems necessary or
desirable and not inconsistent with this Agreement to carry out the provisions
hereof in accordance with the terms hereof; and
(f)    any document(s) to confirm the foregoing.
Such attorney-in-fact shall, as such, have the right, power, and authority as
such to amend or modify this Agreement and all certificates and the like
required when acting in such capacity, so long as such amendment, modification,
and/or filing is(are) specifically permitted by this Agreement.
The power of attorney granted in this Article XII (and each other power of
attorney granted under or pursuant to this Agreement) is a special power of
attorney coupled with an interest, is irrevocable, and shall survive the
Transfer by a Member of its Membership Interest and shall survive its Bankruptcy
and may be exercised by the attorney-in-fact by its signature on behalf of all
Members.
XIII.

MISCELLANEOUS.
Section 13.1.
Notices.

(a)    Any and all notices, approvals, consents, offers, elections, and other
communications (herein sometimes referred to collectively as the
“Communications” and individually as a “Communication”) required or permitted
under this Agreement shall be deemed adequately given only if in writing.
(b)    All Communications to be sent hereunder shall be given or served only if
addressed to a Member at its address set forth in the records of the Company,
and if delivered by hand (with







--------------------------------------------------------------------------------





delivery receipt required), by telecopier (confirmation of receipt requested),
or by certified mail, return receipt requested, or Federal Express or similar
expedited overnight commercial carrier.
(c)    All Communications shall be deemed to have been properly given or served,
if delivered by hand or mailed, on the date of receipt or date of refusal to
accept shown on the delivery receipt or return receipt, if delivered by
telecopier, upon receipt of confirmation of receipt, and, if delivered by
Federal Express or similar expedited overnight commercial carrier or courier, on
the date that is one Business Day after the date upon which the same shall have
been delivered to Federal Express or similar expedited overnight commercial
carrier, addressed to the recipient, with all shipping charges prepaid, provided
that the same is actually received (or refused) by the recipient in the ordinary
course. The time to respond to any Communication given pursuant to this
Agreement shall run from the date of receipt or confirmed delivery.
(d)    By giving to the other parties written notice thereof, the parties hereto
and their respective successors and assigns shall have the right from time to
time and at any time during the term of this Agreement to change the Person to
receive Communications, and their respective addresses effective upon receipt by
the other parties of such notice and each shall have the right to specify as its
address any other address within the United States of America.
Section 13.2.
Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws
(other than the law governing choice of law) of the State of Delaware. In the
event of a conflict between any provision of this Agreement and any
non-mandatory provision of the Limited Liability Company Law, the provisions of
this Agreement shall control and take precedence.
Section 13.3.
Entire Agreement.

This Agreement contains the entire agreement among the parties hereto relative
to the Company.
Section 13.4.
Word Meanings; Gender.

The words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to
this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires. The singular shall include the
plural and the masculine gender shall include the feminine and neuter, and vice
versa, unless the context otherwise requires.
Section 13.5.
Section Titles.

Section titles are for descriptive purposes only and shall not control or alter
the meaning of this Agreement as set forth in the text.
Section 13.6.
Waiver.

No consent or waiver, express or implied, by a Member to or of any breach or
default by any other Member in the performance by such other Member of its
obligations hereunder shall







--------------------------------------------------------------------------------





be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance by such other Member of the same or any other
obligation of such Member hereunder. A consent or waiver by a Member to or of
any breach or default by any other Member under this Agreement shall be
effective only if in writing and signed by the Member against whom enforcement
of the consent or waiver is sought. Failure on the part of a Member to object to
any act or failure to act of any other Member or to declare any other Member in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Member of its rights hereunder.
Section 13.7.
Separability of Provisions.

Each provision of this Agreement shall be considered separable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable, or illegal under any existing or future law, such invalidity,
unenforceability, or illegality shall not impair the operation of or affect the
other portions of this Agreement.
Section 13.8.
Binding Agreement.

Subject to the restrictions on Transfers set forth herein, this Agreement shall
inure to the benefit of and be binding upon the undersigned Members and their
respective permitted successors and assigns. Whenever, in this instrument, a
reference to any party or Member is made, such reference shall be deemed to
include a reference to the permitted successor and assigns of such party or
Member.
Section 13.9.
Equitable Remedies.

Except as otherwise provided in this Agreement, the rights and remedies of the
Members hereunder shall not be mutually exclusive, i.e., the exercise of a right
or remedy under any given provision hereof shall not preclude or impair exercise
of any other right or remedy hereunder. Each of the Members confirms that
damages at law may not always be an adequate remedy for a breach or threatened
breach of this Agreement and agrees that, in the event of a breach or threatened
breach of any provision hereof, the respective rights and obligations hereunder
shall be enforceable by specific performance, injunction, or other equitable
remedy, but nothing herein contained is intended to, nor shall it, limit or
affect any rights at law or by statute or otherwise of any party aggrieved as
against the other for a breach or threatened breach of any provision hereof.
Section 13.10.
Partition.

No Member nor any successor-in-interest to a Member shall have the right while
this Agreement remains in effect to have any property of the Company
partitioned, or to file a complaint or institute any proceeding at law or in
equity to have such property of the Company partitioned, and each Member, on
behalf of itself and its successors and assigns, hereby waives any such right.
It is the intention of the Members that the rights of the parties hereto and
their successors-in-interest to Company property, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of the Members and
their successors-in-interest to Transfer any interest in the Company shall be
subject to the limitations and restrictions set forth in this Agreement.







--------------------------------------------------------------------------------





Section 13.11.
Amendment.

Except as otherwise provided in Section 4.5(a) hereof, a proposed amendment to
this Agreement may be adopted and effective as an amendment hereto if it
receives the written concurrence of all of the Members.
Section 13.12.
No Third Party Rights Created Hereby.

The provisions of this Agreement are solely for the purpose of defining the
interests of the Members, inter se; and no other person, firm, or entity (i.e.,
a party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title, or interest by way of subrogation or
otherwise, in and to the rights, powers, titles, and provisions of this
Agreement.
Section 13.13.
Liability of Members.

Any liability or debt of the Company shall first be satisfied out of the assets
of the Company, including the proceeds of any liability insurance which the
Company may recover, and thereafter, in accordance with the applicable
provisions of the Limited Liability Company Law.
Section 13.14.
Additional Acts and Instruments.

Each Member hereby agrees to do such further acts and things and to execute any
and all instruments necessary or desirable and as reasonably required in the
future to carry out the full intent and purpose of this Agreement.
Section 13.15.
Organization Expenses.

The Company shall elect, pursuant to Section 709(b) of the Code, to treat all
amounts paid or incurred to organize the Company as deferred expenses to be
deducted ratably over a period of sixty (60) months beginning with the month in
which the Company began business.
Section 13.16.
Agreement in Counterparts.

This Agreement may be executed in two (2) or more counterparts, all of which as
so executed shall constitute one (1) Agreement, binding on all of the parties
hereto, notwithstanding that all the parties are not signatory to the original
or the same counterpart; provided, however, that no provision of this Agreement
shall become effective and binding unless and until all parties hereto have duly
executed this Agreement, at which time this Agreement shall then become
effective and binding as of the date first above written.
Section 13.17.
Attorneys-In-Fact.

Any Member may execute a document or instrument or take any action required or
permitted to be executed or taken under the terms of this Agreement by and
through an attorney-in-fact duly appointed for such purpose (or for purposes
including such purpose) under the terms of a written power of attorney
(including any power of attorney granted herein).







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP, a Delaware limited partnership


By: /s/ Lisa Payne    
Lisa Payne


Its:    Authorized Signatory




TAUB-CO MANAGEMENT IV, INC., a
Michigan corporation




By: /s/ Robert s. Taubman    
Robert S. Taubman


Its:    President






TAUB-CO HOLDINGS LLC, a Delaware
limited liability company




By: /s/Jeffrey M. Davison    
Jeffrey M. Davidson


Its:    Authorized Signatory







--------------------------------------------------------------------------------







Each of the undersigned hereby agrees not to Transfer or attempt to Transfer all
or any portion of his Holdings Membership Interest except as permitted pursuant
to Section 7.3 hereof.
THE A. ALFRED TAUBMAN RESTATED REVOCABLE TRUST, as amended and restated in its
entirety by Instrument dated July 26, 2011, as amended
By:/s/Alfred Taubman    
A. Alfred Taubman, Trustee




/s/ Robert S. Taubman    
ROBERT S. TAUBMAN




/s/ William S. Taubman    
WILLIAM S. TAUBMAN













--------------------------------------------------------------------------------








SCHEDULE A
Member    Capital Contribution Account Percentage Interest
Balance as of the Liquidation Date    




Taub-Co Holdings LLC    $    22.00    0.2092%
The Taubman Realty Group
Limited Partnership    $    44,000.00    95.9520%
Taub-Co Management IV, Inc.    $    12,155,878.00      3.8388%
$    12,200,000.00    100.0000%







